IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-82,280-01 & WR-82,280-02


                            EX PARTE CORY J. BECK, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                         CAUSE NOS. 1244593-A & 1244594-A
               IN THE 351ST DISTRICT COURT FROM HARRIS COUNTY


       Per curiam. Yeary, J. filed a dissenting opinion.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online

solicitation of a minor and was sentenced to three years’ imprisonment in each cause. He did not

appeal his convictions.

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed these habeas applications based on the Lo decision and asks that his convictions be set aside.
                                                                                                  2

The State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgments in Cause Nos. 1244593 & 1244594 in the 351st District

Court of Harris County are set aside and Applicant is remanded to the custody of the Sheriff of

Harris County to answer the charges as set out in the indictments so that the indictments may be

disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 3, 2016
Do not publish